ALVIN B. RUBIN, Circuit Judge,
with whom WISDOM, POLITZ and TATE, Circuit Judges, join,
dissenting.
While voting to deny damages to all of the plaintiffs who joined in this appeal on the basis of the Robins rule, several of our colleagues who joined to make up the majority have indicated some concern about applying the rule so as to deny damages to every claimant who has not suffered a physical injury to a proprietary interest. Thus, the majority opinion refrains from agreeing or disagreeing with the Ninth Circuit decision in Union Oil, permitting recovery, in the absence of physical injury to a proprietary interest, by “commercial fishermen, plaintiffs whose economic losses were characterized as ‘of a particular and special nature,’ ” and would leave that question “for later.” It may be assumed, therefore, that some who joined in the opinion may not be disposed to deny damages to fishermen. Judge Williams would go further and expressly recognize the right of commercial fishermen as “foreseeable plaintiffs whose interests the oil company had a duty to protect when conducting its operations which resulted in the spillage.” Judge Garwood does not think that Robins requires proof of physical injury in every case. These views evidence that in fact a majority of the court is unwilling to impose an unqualified requirement of physical injury to a proprietary interest.
Judge Geé’s view, in which Chief Judge Clark joins, is that, while we should not go beyond the physical-injury requirement, the question of scope of liability for damages should be resolved by legislative action. If, however, the limited-recovery rule is fair, it does not require Congressional consideration.
I agree with Judge Gee and Chief Judge Clark that the subject calls for legislative consideration and that the necessary application of principle accompanied by suitable line drawing can be better accomplished by statute. However, I would not await such action, for, in default of it, every time we reject a claim we act as decisively and finally as if we had allowed it — as definitively as if we were adhering to a statutory command not to allow damages when no such command has been given. The constitutional grant of jurisdiction to federal courts over cases and controversies not only empowers but requires us to review the constitutionality of legislation, as the Court held in Marbury v. Madison1 a century and a half ago. It equally empowers and requires us to decide other cases within our jurisdiction whether or not Congress has provided a rule of decision and even when we think Congress should have acted and has not done so.
Robins should not be extended beyond its actual holding and should not be applied in cases like this, for the result is a denial of recompense to innocent persons who have suffered a real injury as a result of someone else’s fault. We should not flinch from redressing injury because Congress has been indifferent to the problem.

. 1 Cranch 137, 2 L.Ed. 60 (1803).